Citation Nr: 0930976	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-29 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 1957 to July 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2009.  A 
transcript of this proceeding has been associated with the 
claims file.

The issue of entitlement to service connection for residuals 
of a back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a back 
injury and a cyst on the tail bone in a January 1993 rating 
decision and properly notified the Veteran, who did not 
initiate an appeal of that decision.

2.  The January 1993 rating decision is the last final 
decision prior to the Veteran's request to reopen his claim 
in November 2003.

3.  Evidence received since the January 1993 rating decision 
regarding the Veteran's claim for service connection for a 
back disorder is not cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The rating decision of January 1993 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
January 1993 rating decision to reopen a claim for service 
connection for a back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he injured his back while in 
service in 1957 when he fell about three feet and hit his 
spine on a cable line and that he subsequently developed a 
pilonidal cyst as a result of this injury.  He also contends 
that he currently suffers from residuals of this alleged in-
service injury.    

Legal Criteria and Analysis

The Veteran submitted his original claim for service 
connection for back disorder in November 1992.  The RO denied 
this initial claim in a January 1993 rating decision, finding 
that there was no evidence of a back injury in service and 
that there was no evidence of a current diagnosis of 
residuals of a back injury.  Although the RO provided notice 
of this denial, the Veteran did not initiate an appeal.  
Therefore, the RO's decision of January 1993 is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  

In November 2003 the Veteran filed a new claim for service 
connection for a back disorder.  The RO continued the 
previous denial in June 2004, finding that while there was 
now a current back disorder there was still no link between 
the back disorder and the Veteran's military service.  The 
Veteran submitted a Notice of Disagreement (NOD) in September 
2004 and timely perfected an appeal.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's June 2004 rating 
decision reopened the Veteran's previously denied claim and 
decided it on the merits, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

At the time of the January 1993 rating decision, the record 
included service treatment records documenting complaints of 
and treatment for a pilonidal cyst on the presacral region in 
May 1960 as well as a separation examination of July 1960 
which showed the Veteran's spine to be normal.  

Submitted since the RO's January 1993 decision are numerous 
VA outpatient treatment records dated through December 2004 
showing an x-ray diagnosis of a remote severe probable burst 
fracture at L4 with bridging anterior and left sided 
hypertrophic changes L3-4 and less significant at L4-5; the 
Veteran's testimony at the Travel Board hearing of June 2009 
where he testified that he had injured his back while in 
service in 1957 when he fell about three feet and hit his 
spine on a cable line; testimony from the Veteran that he has 
continued to have back pain as a result of the injury; and, a 
December 2004 letter from the Veteran's VA physician, Dr. 
J.M., stating that he is the Veteran's treating physician, 
that he has had ongoing low back pain, that he gives a 
history of an injury to his back while in service, and that 
he has had back problems since the injury in service.  

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of treatment for a pilonidal cyst in the lower back 
in service but no evidence of residuals of a back injury or 
of an injury in service.  Since that determination the 
Veteran has introduced evidence of residuals of a back injury 
in the form of x-ray evidence of an old severe burst fracture 
at the L4 with bridging anterior and left side hypertrophic 
changes at L3-L4.  This evidence is relevant and probative to 
the issue at hand.  The evidence clearly cures an evidentiary 
defect that existed at the time of the prior decision.  See 
38 C.F.R. § 3.156.  That is, it shows residuals of a back 
injury, evidence which was not present at the time of the 
prior denial.  Based upon the reason for the prior denial, 
the additional evidence is new and material and the claim is 
reopened. 

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for residuals of a 
back injury, the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits. See 38 
U.S.C.A. § 5103A (West 2002).  This assistance specifically 
includes obtaining medical examinations or opinions if 
necessary.  38 U.S.C.A. § 5103A(d).  

At the June 2009 Travel Board hearing the Veteran testified 
that he was undergoing ongoing physical therapy at the VA 
Medical Center in Charleston.  These records have not been 
requested.  They must be requested and associated with the 
claims file.

Furthermore, as noted above, service treatment records show 
that the Veteran was treated for a pilonidal cyst in May 1960 
while still in service.  A July 1960 separation examination 
shows the Veteran's spine to be normal.  

The record shows that the Veteran has been diagnosed with an 
old severe burst fracture at the L4 with bridging anterior 
and left side hypertrophic changes at L3-L4.  Moreover, the 
Veteran has testified that he injured his back in service due 
to a fall and that he has had back pain ever since.  

At the Travel Board hearing the Veteran testified that he 
injured his back in service when he fell three feet and his 
spine hit a cable line, that he developed a pilonidal cyst as 
a result for which he received treatment while in service, 
and that he has had back problems and pain ever since the 
injury.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

Given the above evidence and the uncertainty as to the 
etiology of the Veteran's current lumbar spine disability, on 
remand he should be afforded appropriate VA examination to 
resolve these matter.  See Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Medical expertise informed by full review of the 
history and appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all 
outstanding VA treatment records for 
the treatment of a back disability from 
January 2005 to the present and 
associate them with the claim file.  If 
no records are available, it should so 
be stated.  

2.  After the above development has 
been completed, the AMC/RO should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded an orthopedic examination to 
determine whether the Veteran's current 
lumbar spine disorder is related to his 
military service.  Specifically, the 
examiner should give an opinion as to 
whether any currently found lumbar 
spine disability, including an old 
severe burst fracture at the L4 with 
bridging anterior and left side 
hypertrophic changes at L3-L4, was 
caused by the alleged 1957 in-service 
back injury and/or subsequent document 
pilonidal cyst in May 1960 or any other 
incident of service.  The claims folder 
must be made available to the examiner 
for review and he should be asked to 
express the degree of probability in 
terms of:

Is it "likely," "at least as likely as 
not," or "unlikely" that the Veteran's 
current lumbar spine disability is 
related to the alleged 1957 in-service 
back injury or any other incident of 
service?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The examiner should identify the 
information on which he/she based their 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  

2.  After the development requested 
above has been completed to the extent 
possible, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought continues to be denied, the RO 
should issue a supplemental statement 
of the case (SSOC). Thereafter, if 
appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


